DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 were originally filed May 11, 2021.
	The preliminary amendment received May 11, 2021 canceled claims 1-21 and added new claim 22.
	The amendment received October 17, 2021 amended claim 22 and added new claims 23-41.
	Claims 22-41 are currently pending.
	Claims 22, 25, 32, 33, 36, and 39-41 are currently pending.
Election/Restrictions
Applicant's election with traverse of Group I (previous claims 22-25 and 32-41) in the reply filed on October 5, 2022 is acknowledged.  The traversal is on the grounds that a serious search burden does not exist.  This is not found persuasive because:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2022.

Applicant's election with traverse of SEQ ID NO: 9 (A8G2QIMFETFNTPAMYVAIQAVL) that alters cell adhesion in the reply filed on October 5, 2022 is acknowledged.  The traversal is on the grounds that a serious search burden does not exist.  This is not found persuasive because:
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species may not be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112;
(d) the species are structurally and/or functionally different.
The requirement is still deemed proper and is therefore made FINAL.

Claims 23, 24, 34, 35, 37, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2022.
Priority
The present application claims status as a DIV of 15/446,240 filed March 1, 2017 (now U.S. Patent 11,028,138) which claims the benefit of 62/357,991 filed July 2, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021; May 31, 2022; and July 14, 2022 are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 22, 25, 40, and 41 are objected to because of the following informalities: “a N7” should read “an N7”.  Appropriate correction is required.

Claim 33 is objected to because of the following informalities: utilization of either semicolons or commas is suggested (i.e. not a combination of both). In addition, the Markush group should have a single conjunction of “and” (i.e. selected from the group consisting of…and).  Appropriate correction is required.

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed sequences. For example, it is unclear what “having” (present independent claim 22 and dependent claims 40 and 41) or “set forth in” (present claim 25) mean with regard to the sequences (e.g. open, closed, etc.).

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the phrase "including" (see line 7) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 32, 33, 36, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. WO 2014/205518 published December 31, 2014 (please note: the 371 application U.S. 2016/0146786 published May 26, 2016 is utilized for the citations below) and Cimbora et al. U.S. Patent Application Publication 2005/0112118 published May 26, 2005.
For present claims 22, 25, 32, 33, 36, and 39-41, Hopkins et al. teach fusion polypeptides comprising a cell penetrating peptide (CPP), -actin peptide fragments, and linkers wherein the CPP can be polyarginine (7-9mer) and the linkers can be polyglycine, polyalanine, or a combination of both (i.e. alternatives in the elected species of SEQ ID NO: 9) and can be as small as a 2mer (please refer to the entire specification particularly the abstract; paragraphs 4-17, 20, 89, 104, 105, 108, 110, 171, 172, 237-248; Table 1; Example 16).
However, Hopkins et al. does not specifically teach residues 29-48 of the elected species of SEQ ID NO: 9 (i.e. -actin fragment).
For present claims 22, 25, 32, 33, 36, and 39-41, Cimbora et al. teach fusion polypeptides comprising SEQ ID NO: 551 QIMFETFNTPAMYVAIQAVL (residues 29-48 of the elected species of SEQ ID NO: 9) and peptide linkers (please refer to the entire specification particularly the abstract; paragraphs 6, 12, 23, 193, 195, 228, 244).
The claims would have been obvious because the substitution of one known element (i.e. one -actin fragment) for another (i.e. a b-actin fragment of the specific sequence of QIMFETFNTPAMYVAIQAVL - residues 29-48 of the elected species of SEQ ID NO: 9) would have yielded predictable results (i.e. specific fusion polypeptide) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making fusion polypeptides with -actin fragments, CPP, and linkers) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Additional prior art regarding the common core structure of IMFETFN (residues 2-8 of SEQ ID NO: 854).
U.S. Patent Application Publication 2011/065756 (see the 14mer of SEQ ID NO: 184)
WO 98/53322 (see page 87; 15mers)
WO 2010/115141 (see the 16mers of SEQ ID NOs: 2235, 16047, 19132, etc.)

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658